UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6132


DONALD LEE HINTON,

                   Plaintiff - Appellant,

             v.

WALKER, Recreation Supervisor LVCC; C. TOWNES, Unit Manager, LVCC;
MALONE, Sergeant LVCC; MILILANI, Doctor LVCC; C. JONES, Ombudsman
LVCC,

                   Defendants – Appellees,

                   and

FINCH, Sergeant Lawrenceville Correctional Center (LVCC),

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:15-cv-00626-JAG-RCY)


Submitted: May 26, 2017                                        Decided: June 8, 2017


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Donald Lee Hinton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Donald Lee Hinton appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Hinton v. Walker, No. 3:15-cv-00626-JAG-RCY (E.D. Va. Jan. 18, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                            AFFIRMED




                                           3